Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 1 of 10 PageID #: 1



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 JAMES HODGES,                                         CIVIL ACTION

 Plaintiff,
                                                       COMPLAINT 1:19-cv-02185
 v.

 IMC CREDIT SERVICES, LLC,                             JURY TRIAL DEMANDED

 Defendant.


                                          COMPLAINT

        NOW COMES James Hodges (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of IMC Credit Services, LLC

(“Defendant”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, and violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

                                     JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, the TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in Southern

District of Indiana, a substantial portion of the events or omissions giving rise to the claims

occurred within the Southern District of Indiana, and Defendant conducts business in the Southern

District of Indiana.




                                                  1
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 2 of 10 PageID #: 2



                                              PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is a collection agencies with its principal office located at 8085 Knue Road

Indianapolis, Indiana 46250.

   6. The principal purpose of Defendant’s business is the collection of consumer debts.

Defendant collects or attempts to collect, directly or indirectly, defaulted debts owed or due or

asserted to be owed or due to others using the mail and/or telephone, including consumers in the

State of Indiana.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. In December 2018, Plaintiff began receiving collection calls from Defendant in an attempt

to collect on a defaulted Medical bill (“subject debt”), alleged to be owed from an emergency visit

by Plaintiff’s 10-year-old daughter.

   8. Plaintiff began receiving these calls to his cellular telephone number, (563) XXX-1406.

   9. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

his cellular telephone number. Plaintiff is and has always been financially responsible for this

cellular telephone and its services.

   10. Around the time the calls began, Plaintiff answered a call from Defendant. Defendant’s

representative informed Plaintiff that it was attempting to collect on the subject debt. Plaintiff

insisted that he does not owe the subject debt because he is insured and he only visits hospitals that

accept his insurance plan.




                                                  2
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 3 of 10 PageID #: 3



   11. Plaintiff immediately demanded that Defendant send him documents to verify the subject

debt. Furthermore, Plaintiff demanded that Defendant cease contacting him on his cellular

telephone until they can prove he owes the subject debt.

   12. Failing to acquiesce to Plaintiff’s demand that it stop calling, Defendant continued to call

Plaintiff on his cellular phone demanding payment in full.

   13. In February 2019, Plaintiff sent Defendant a certified letter requesting Defendant to

validate the subject debt and to cease and desist calling him on his cellular phone.

   14. Notwithstanding Plaintiff’s oral and written requests that Defendant cease placing calls to

his cellular phone, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular phone between late December 2018 and the present day.

   15. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air,” and pre-recorded message while Defendant’s telephone system attempted to

connect Plaintiff to a live agent.

   16. Specifically, there would a pre-recorded message stating, “Please hold for the next

available representative,” before Plaintiff is connected with a live representative of Defendant.

   17. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.

   18. Plaintiff’s demands that Defendant’s phone calls cease went unheeded and Defendant

continued its phone harassment campaign.

   19. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

multiple times in one day, and on back to back days, with such frequency as can be reasonably

expected to harass.




                                                 3
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 4 of 10 PageID #: 4



    20. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system that is commonly used in the debt collection industry

to collect defaulted debts.

    21. The phone numbers that Defendant most often uses to contact Plaintiff are (317) 829-0076,

(317) 849-6933, but upon information and belief, it may have used other phone numbers to place

calls to Plaintiff’s cellular phone.

    22. Furthermore, at no time did Defendant send Plaintiff any written correspondence notifying

him of his rights pursuant to 15 U.S.C. §1692g.

                                               DAMAGES

    23. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

    24. Plaintiff has expended time consulting with his attorneys as a result of Defendant’s unfair

actions.

    25. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

    26. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of his telephone equipment and telephone subscription

services, debilitating Plaintiff’s voicemail capacity, the wear and tear caused to his cellular




                                                  4
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 5 of 10 PageID #: 5



telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his telephone services.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   27. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   28. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   29. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   30. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   31. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   32. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   33. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   34. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), f, and g through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692c

   35. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of systematically calling Plaintiff’s cellular phone over and over

after he demanded that it cease contacting him was harassing and abusive. Even after being told to



                                                  5
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 6 of 10 PageID #: 6



stop contacting him, Defendant continued its onslaught of phone calls with the specific goal of

oppressing and abusing Plaintiff into paying the subject debt.

   36. Furthermore, Defendant has relentlessly called Plaintiff on numerous occasions, on back-

to-back days, and multiple times in one day. This volume of calls shows that Defendant willfully

ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   37. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to him.

       b. Violations of FDCPA § 1692d

   38. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff advised Defendant to

cease placing collection calls to his cellular phone.

   39. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular phone with calls taking

place several times in one day, multiple times per day, using an automated telephone dialing

system without Plaintiff’s consent.

       c. Violations of FDCPA § 1692f

   40. Defendant violated §1692f by unfairly harassing Plaintiff with numerous phone calls to his

cellular phone in hope of annoying him to the point where he would break down and make a

payment on the subject debt.




                                                  6
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 7 of 10 PageID #: 7



   41. Defendant unconscionably continued to place calls to Plaintiff at all times of the day.

Defendant’s unfair and harassing phone calls caused Plaintiff a great amount of stress.

   42. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

   43. As an experienced debt collector, Defendant knew or should have known the ramifications

of placing debt collection calls to Plaintiff after it was informed to cease placing such calls.

   44. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Indian in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

   45. Upon information and belief, Defendant has no system in place to document and archive

valid revocation of consent by consumers.

       d. Violations of FDCPA § 1692g

   46. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

through the use of an automated telephone dialing system and failed to adequately send Plaintiff

his right to dispute the validity of the subject debt within five days of the initial communication.

   47. As an experienced debt collector, Defendant knew or should have known the ramifications

of not sending a validation notice within 5 days of the initial communication pursuant to §1692g.




                                                  7
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 8 of 10 PageID #: 8



WHEREFORE, Plaintiff JAMES HODGES respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

            COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   48. Plaintiff restates and realleges paragraphs 1 through 47 as though fully set forth herein.

   49. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   50. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   51. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered and the pre-recorded messages, Defendant used an

ATDS to place calls to Plaintiff’s cellular telephone.

   52. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pre-recorded message.

   53. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone

between December 2018 and the present day, using an ATDS without his prior consent.

   54. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.


                                                  8
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 9 of 10 PageID #: 9



   55. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   56. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   57. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   58. Defendant, through its agents, representatives, vendors, third-party contractors,

subsidiaries, and/or employees acting within the scope of their authority acted intentionally in

violation of 47 U.S.C. §227(b)(1)(A)(iii).

   59. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff JAMES HODGES respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate


Plaintiff demands trial by jury.




                                                9
Case 1:19-cv-02185-JPH-DLP Document 1 Filed 05/31/19 Page 10 of 10 PageID #: 10



 Dated: May 31, 2019                       Respectfully Submitted,

                                           /s/ Marwan R. Daher
                                           /s/ Omar T. Sulaiman
                                           Marwan R. Daher, Esq.
                                           Omar T. Sulaiman, Esq.
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
                                           Telephone: (630) 575-8181
                                           mdaher@sulaimanlaw.com
                                           osulaiman@sulaimanlaw.com




                                      10
